DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesh, et al. (US 2017/0102441). (Note:  The following rejection corresponds to the Written Opinion for PCT/US2021/049058 dated 11/30/2021.)(
Regarding claim 1, Ganesh discloses “a magnetics system comprising: a Bo magnet (Fig. 1, ref.# 28); and a gradient coil (Fig. 1, ref.# 30, 32, 34); a power system configured to provide power to at least one component of the magnetics system, the power system comprising: an energy storage device (Fig. 11, ref.# 150); and a power supply configured to receive mains electricity (Fig. 11, ref.# AC Mains); and a controller (Fig. 1, ref.# 42 configured to control the MRI system to operate in accordance with the pulse sequence at least in part by: generating, by using power supplied by the power supply and supplemental power supplied by the energy storage device, a gradient field using the gradient coil (paragraph 0034).”
Regarding claim 2, Ganesh discloses “wherein the energy storage device is coupled to the MRI system using a bidirectional DC-to-DC power converter.” (Fig. 11, ref.# 180)
Regarding claim 3, Ganesh discloses “wherein the bidirectional DC-to-DC power converter comprises a synchronous buck DC-to-DC power converter, a synchronous boost DC-to-DC power converter, or a four switch buck-boost DC-to-DC power converter.” (paragraph 0053: buck = step down converter & boost = step up converter)
Regarding claims 4 and 19, Ganesh discloses “wherein the power supply is further configured to provide power to the energy storage device and the MRI system concurrently.” (paragraph 0044: storage power (UC) charges back from the AC mains)
Regarding claim 5, Ganesh discloses “wherein the energy storage device is coupled to the MRI system using a unidirectional DC-to-DC power converter.” (Fig. 8, ref.# 180)
Regarding claim 6, Ganesh discloses “wherein the energy storage device comprises at least one of a battery and/or a capacitor.” (paragraph 0044: battery or capacitor) 
Regarding claim 7, Ganesh discloses “wherein the energy storage device and the power supply are disposed on-board the MRI system.” (paragraph 0065: integrated with the MRI system)
Regarding claims 8 and 18, Ganesh discloses “wherein the pulse sequence is a diffusion-weighted imaging (DWI) pulse sequence, the gradient field is a diffusion gradient field of the DWI pulse sequence, and wherein the power supply is configured to provide power and the energy storage device is configured to provide supplemental power to the MRI system during the diffusion gradient field of the DWI pulse sequence.” (paragraph 0034: to generate desired field and pulses)
Regarding claim 9, Ganesh discloses “wherein the power supply is configured to provide power and the energy storage device is configured to provide supplemental power to the MRI system at least once per period of the pulse sequence.” (Claim 9: directs power from energy storage during pulse)
Regarding claim 16, Ganesh discloses “wherein the power supply is configured to receive single- phase mains electricity.” (paragraph 0040: single-phased)
Regarding claim 17, Ganesh discloses “while operating the MRI system in accordance with the pulse sequence: generating, by using power supplied by the power supply (Fig. 11, ref.# AC mains) and supplemental power supplied by the energy storage device (Fig. 11, ref.# 150), at least one gradient field using at least one gradient coil of the MRI system (Fig. 1, ref.# 30, 32, 34).”
Regarding claim 20, Ganesh discloses “an energy storage device (Fig. 11, ref.# 150); and a power supply configured to receive mains electricity (Fig. 11, ref.# AC mains); and a controller configured to control the MRI system to operate in accordance with a pulse sequence at least in part by: 29 9480538.3Attorney Docket No.: 00354.70059 US01generating, by using power supplied by the power supply and supplemental power supplied by the energy storage device, at least one gradient field (paragraph 0044).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, et al. (US 2017/0102441).
Ganesh discloses all the structure set forth in the claims except for specifying the specific peak power amplitude, the specific peal power duration or  the magnet field strength of the system.  Thus, Ganesh does not teach:
(Claim 10): “wherein the energy storage device and the power supply are configured to provide a peak power that is greater than or equal to 1500 W and less than or equal to 4000 W”;
(Claim 11): “wherein the energy storage device and the power supply are configured to provide a peak power for a length of time that is greater than or equal to 1 ms and less than or equal to 200 ms”;
(Claim 14): “wherein the at least one Bo magnet is configured to generate a Bo magnetic field having a field strength of less than or equal to 0.2 T and greater than or equal to 10 mT.”;
(Claim 15): “wherein the at least one Bo magnet is configured to generate a Bo magnetic field having a field strength of less than or equal to 0.1 T and greater than or equal to 50 mT.”
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to select the above ranges for peak power, power duration and magnet field strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, et al. (US 2017/0102441) in view of Connell (US 2019/0056468) and Wintz (US 5,938,217).
Ganesh discloses all the structure set forth in the claims except: (Claim 12) “a conveyance mechanism allowing the MRI system to be transported to different locations; and a transfer switch configured to couple the energy storage device to the conveyance mechanism or to the magnetics system of the MRI system” and (Claim 13) “wherein the conveyance mechanism comprises at least one of a motorized component, a wheel, and/or a motorized wheel.”
However, a portable MRI system that allows MRI system to be transported to different locations with wheels was well known in the art prior to the effective filing date of the claimed invention as taught Connell (See Figure 1A).  Wintz teaches a dolly with a motor and powered by a battery to move a heavy object.
Thus, it would have been obvious to one having ordinary skill in the art to modify Ganesh to include a dolly with a motor powered by the battery of the MRI system in order to easily move the MRI system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vernickel, et al. (US 2021/0003646) teaches a gradient coil powered by a mains electricity and an energy storage device.
Singh, et al. (US 2019/0369182) teaches a gradient coil powered by a mains electricity and an energy storage device.
Kawajiri, et al. (US 2019/0137581) teaches a gradient coil powered by a mains electricity and an energy storage device.
Kawajiri, et al. (US 2017/0176555) teaches a gradient coil powered by a mains electricity and an energy storage device.
Machii, et al. (US 2017/0045595) teaches a gradient coil powered by a mains electricity and an energy storage device.
Smits, et al. (US 2015/0054509) teaches a gradient coil powered by a mains electricity and an energy storage device.
Hughes (US 6,154,031) teaches a gradient coil powered by a mains electricity and an energy storage device.
Mori, et al. (US 5,909,120) teaches a gradient coil powered by a mains electricity and an energy storage device.
Mori, et al. (US 6,051,975) teaches a gradient coil powered by a mains electricity and an energy storage device.
Fischer, et al. (US 5,617,030) teaches a gradient coil powered by a mains electricity and an energy storage device.
Wirth, et al. (US 5,270,657) teaches a gradient coil powered by a mains electricity and an energy storage device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 27, 2022